United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                        June 7, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                            Charles R. Fulbruge III
                                                                                          Clerk
                                      No. 04-51308
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
MARIO MEDINA-GONZALEZ
                        Defendant - Appellant
                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, Del Rio
                           ---------------------
Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:1


       IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED;

       IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Western District of Texas, Del Rio Division for resentencing is

GRANTED;

       IT IS FURTHER ORDERED that the Appellee’s alternative motion

to extend time to file the Appellee’s brief until fourteen (14)

days from the Court’s denial of the Appellee’s motion to vacate



       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
and remand is DENIED AS UNNECESSARY.




                                 2